DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
 (a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 8, 11 and 13 rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Iida (JP 2008-059945, please see the machine translation attached in the office action mailed on 02/17/2016) in view of Yoo et al. (US 2013/0240862 A1), and further in view of Sato (US 2013/0065986).
Regarding claim 1, Iida teaches a method of manufacturing an organic electronic device (electronic device; Abstract), comprising: attaching (process (c); [0007, 0025]) a tacky adhesive film (sealing agent constituent 12 which is also tacky , i.e. “adhesive” according to Dictionary.com Unabridged Based on the Random House Unabridged Dictionary, © Random House, Inc. 2019, which sticks/adheres the substrates of the two sheets together disclosed in [0007]; Fig. 1, [0035, 0025, 0007]) to a top surface of a plastic substrate (support substrate 11, which can be plastic; Fig. 1, [0035, 0021]) on which an organic electronic element (13; Fig. 1, [0035]) is formed to encapsulate an entire surface of the organic electronic element (the entire exposed surface of 13 from the substrate 11, is covered by 12 in Fig. 1, [0035, 0024-0025]); irradiating the tacky adhesive film (12) encapsulating the entire surface of the organic electronic element (the entire surface of 13 exposed from the substrate 11, Fig. 1) with light (UV; [0026]); wherein the tacky adhesive film (12; [0035, [0025]) comprises a curable resin (epoxy resin; [0013]), a photoinitiator (photopolymerization initiator (C); [0020]), wherein the curable resin (epoxy resin; [0013]) comprises an epoxy resin (epoxy resin; [0013]), and wherein the photoinitiator (photopolymerization initiator (C)) is a radical initiator, a cationic initiator, or a mixture thereof (a cationic initiator; [0015]). 
Iida also teaches applying heat to the tacky adhesive film (12) at 70 to 90 °C (80 °C; [0026]) for 10 to 120 minutes ([0026]) which overlaps the claimed range of 50 minutes to 1 hour and 10 minutes, that establishes a prima facie case of obviousness (MPEP 2144.05), wherein the light (UV) has a wavelength of 200 to 400 nm (UV has a range of 200 to 400 nm according to Greco, US 2002/0000178, paragraph [0075]) which overlaps the claimed range of 300 to 450 nm, that establishes a prima facie case of obviousness (MPEP 2144.05).
2 for 1 minute and 30 seconds to 5 minutes; the tacky adhesive film comprises a heat-curing agent, and the tacky adhesive film is cured at a curing rate of 10 to 90% by the light radiation, the curable resin comprises an epoxidized polybutadiene, and the heat-curing agent is an amine compound which is diaminodiphenylmethane, diethylenetriamine, triethylenetriamine, diaminodiphenylsulfone, or isophoronediamine; an acid anhydride compound which is phthalic anhydride, trimellitic anhydride, pyromellitic anhydride, maleic anhydride, tetrahydrophthalic anhydride, methyl tetrahydrophthalic anhydride, methylnadic anhydride, hexahydrophthalic anhydride, or methylhexahydrophthalic anhydride; an amide compound which is dicyandiamide or a polyamide synthesized from a dimer of linolenic acid and ethylenediamine; a phenol compound which is bisphenol A, bisphenol F, bisphenol S, fluorine bisphenol, or terpendiphenol; or an imidazole compound which is imidazole, 2-methylimidazole, 2-ethylimidazole, 2-ethyl-4-methylimidazole, 2-phenylimidazole, 4-phenylimidazole, 1-cyanoethyl-2-phenylimidazole, or 1-(2-cyanoethyl)-2-ethyl-4-methylimidazole.
In the same field of endeavor of adhesives, Yoo et al. teach the tacky adhesive film (12; Fig. 1, [0063]) comprises a heat-curing agent (imidazole; [0091]), and the heat-curing agent (imidazole) is an amine compound which is diaminodiphenylmethane, diethylenetriamine, triethylenetriamine, diaminodiphenylsulfone, or isophoronediamine: an acid anhydride compound which is phthalic anhydride, trimellitic anhydride, pyromellitic anhydride, maleic anhydride, tetrahydrophthalic anhydride, methyl tetrahydrophthalic anhydride, methylnadic anhydride, hexahydrophthalic anhydride, or methylhexahydrophthalic anhydride; an amide compound which is dicyandiamide or a polyamide synthesized from a dimer of linolenic acid and ethylenediamine: a phenol compound which is bisphenol A, bisphenol F, bisphenol S, 
It would have been obvious to one of ordinary skill in the art at the time of invention was made to combine the inventions of Iida and Yoo et al. and to include the heat-curing agent imidazole in the tacky adhesive film as taught by Yoo et al., because the heat-curing agent can react with a curable resin to form a matrix such as a cross-linking structure so that the curable resin can maintain constant contents of a moisture absorbent and a filler and serve as a structural adhesive when the curable resin is used as an encapsulation material as taught by Yoo et al. ([0053, 0033]). 
In the same field of endeavor of adhesives, Sato teach the curable resin ([0022]) comprises an epoxy resin (epoxy compounds (A)-(D); [0022]) and an epoxidized polybutadiene ([0046]).
It would have been obvious to one of ordinary skill in the art at the time of invention was made to combine the inventions of Iida and Sato and to further include an epoxidized polybutadiene in the curable resin as taught by Sato, because Iida teaches a curable resin (12) for light emitting device ([0021]) and Sato teach that an epoxidized polybutadiene is one of the compositions that can be used to make the curable resins for the optical semiconductor elements including the light-emitting diode ([0071-0072]). 
Regarding the limitation “the tacky adhesive film is cured at a curing rate of 10 to 90% by the light radiation”, parameters such as the percentage of the tacky adhesive film curried by the light radiation in the art of semiconductor manufacturing process are subject to routine 
Regarding the limitation “irradiating the tacky adhesive film with light at an intensity of 2 to 7 mW/cm2 for 1 minute and 30 seconds to 5 minutes”, parameters such as the light intensity and the duration of light irradiation in the art of semiconductor manufacturing process are subject to routine experimentation and optimization to achieve the desired mechanical strength or hardness of the tacky adhesive film during device fabrication ([0026]).   Therefore, it would have been obvious to one of the ordinary skill in the art at the time the invention was made to incorporate the light intensity and the duration of light irradiation within the range as claimed in order to achieve the desired mechanical strength or hardness ([0026]).
Regarding claim 8, Iida teaches the method of claim 1, further comprising attaching the tacky adhesive film (12/20) to an encapsulation substrate (glass substrate 10; Fig. 4, [0035, 0024]) before the tacky adhesive film (12/20) is attached to the plastic substrate (11) on which the organic electronic element (13) is formed (see Fig. 1; [0025]). 
Regarding claim 11, Iida teaches the method of claim 1, wherein the irradiating of the tacky adhesive film (12) with light (UV) is performed at 20 to 30 °C (i.e. room temperature, which is implied in [0026] that UV irradiation can be done before heating, i.e. the UV irradiation is done at room temperature). 
Regarding claim 13, Iida teaches the method of claim 1, wherein, the applying of heat to the tacky adhesive film (12; [0026]).

It would have been obvious to one of the ordinary skill in the art at the time the invention was made to know that after the applying of heat to the tacky adhesive film, the tacky adhesive film does not comprise a photoinitiator as Iida is teaching the same method as claimed which should produce the same product.
Claim 7 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Iida, Yoo et al. and Sato as applied to claim 1 above, and further in view of Cho et al. (US 2011/0244607).
Regarding claim 7, Iida teaches the tacky adhesive film (12/20).
Iida does not teach the tacky adhesive film further comprises a moisture adsorbent comprising a metal oxide, a metal salt, phosphorous pentoxide P2O5, or a mixture thereof.
In the same field of endeavor of adhesive, Cho et al. teach the tacky adhesive film (a sealant layer; [0015]) further comprises a moisture adsorbent such as a metal oxide, a metal salt, phosphorous pentoxide P2O5, or a mixture thereof (metal oxide; [0015]).
It would have been obvious to one of ordinary skill in the art at the time of invention was made to combine the inventions of over Iida, Yoo et al., Sato and Cho et al., and use the moisture adsorbent as taught by Cho et al., because the moisture adsorbent can effectively adsorb water vapor and/or oxygen that has already permeated into the organic light emitting device to improve the lifetime of the device as taught by Cho et al. ([0017]).
Claim 10 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Iida, Yoo et al. and Sato as applied to claim 1 above, and further in view of Inoue et al. (US 2009/0110924).
Regarding claim 10, Iida teaches the attaching of the tacky adhesive film (12/20). 

Iida teach all the claimed elements except that Iida is using dot application for attaching the tacky adhesive film to a substrate ([0023]) rather than using roll lamination.
In the same field of endeavor of semiconductor manufacturing, Inoue et al. teach using roll lamination (roll coating; [0077]) for attaching the tacky adhesive film to a substrate ([0077]).  
One of ordinary skill in the art would have recognized that dot application and roll lamination are known equivalents for attaching the tacky adhesive film to a substrate within the semiconductor art.
It would have been obvious to one of ordinary skill in the art at the time of invention was made to substitute one know element (dot application) for another known equivalent element (roll lamination) resulting in the predictable result of attaching the tacky adhesive film to a substrate (KSR rationales B). 
Claim 14 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Iida, Yoo et al. and Sato as applied to claim 1 above, and further in view of Rong et al. (US 2014/0154939).
Regarding claim 14, Sato teaches wherein the epoxidized polybutadiene ([0046]).
Sato does not teach the epoxidized polybutadiene includes a structure of Formula 1 or a structure of Formula 2 in a main chain: 
[Formula 1]

    PNG
    media_image1.png
    92
    244
    media_image1.png
    Greyscale
 3 


    PNG
    media_image2.png
    157
    192
    media_image2.png
    Greyscale

In the same field of endeavor of resins, Rong et al. teach the epoxidized polybutadiene ([0015]) includes a structure of Formula 1 or a structure of Formula 2 in a main chain (formula I, i.e. Formula 1; [0015]).
It would have been obvious to one of ordinary skill in the art at the time of invention was made to combine the inventions of over Iida, Yoo et al., Sato and Rong et al., and to use the Formula 1 of epoxidized polybutadiene as taught by Rong et al., because Sato teaches using epoxidized polybutadiene in the curable resin ([0046]) but is silent about the structure of the epoxidized polybutadiene and Rong et al. teach that Formula 1 is one of the structures of the epoxidized polybutadiene ([0015]). 

Response to Arguments
Applicant's arguments with respect to claim 1 have been considered but are moot in view of the new ground(s) of rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HSIN YI HSIEH whose telephone number is (571)270-3043. The examiner can normally be reached 8:30 - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Zandra V Smith can be reached on 571-272-2429. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about 





/HSIN YI HSIEH/Primary Examiner, Art Unit 2816                                                                                                                                                                                                        11/3/2021